DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant argues that neither Usui (‘738) nor Usui (‘278) disclose an inwardly tapered surface. 
Examiner respectfully disagrees. As detailed in the 7/7/22 action of the PARENT APPLICATION 16/353,480, and referenced in the rejections below, both references disclose this feature.
Applicant argues that neither Usui (‘738) nor Usui (‘278) disclose a damper cover shoulder. 
Examiner respectfully disagrees. As shown below, both references disclose this feature.

[AltContent: textbox (Shoulder / flange)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    480
    1065
    media_image1.png
    Greyscale

Usui (‘738) (fig 1) and Usui (‘278) (fig 1) – partial, annotated

It should be noted that Applicant appears to direct arguments related to the feature of inwardly tapered surfaces to all of the claims. However, this feature is not required by claim 1. Anyway, this feature is addressed in rejections of other claims.
Additionally, Applicant appears to argue that claim 19 requires some sort of retrofitting step (e.g. “repurposing”). However, as best understood, no such step is required by the claim. Specifically, the limitation “providing … a damper housing” does not require that this damper housing come from some previously operational pump or the like. (It should be noted that Examiner is not herein making any statement about the patentability of such a feature, had it been required.)

Claim Interpretation
In re claim 11, as best understood, the limitation, “mechanically bonded” is meant to refer to any means of physical attachment (e.g. adhesive, welding, threaded connection, etc.), and that is how is has been interpreted herein. If any specific type of attachment or class of types of attachments are intended to be required by this limitation, Applicant is asked to discuss that in any subsequent communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 11, 13 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Usui et al. (US 7,165,534)
… [in view of in view of Saito (US 9,624,916) and/or Lucas (US 8,727,752)]
… [in view of Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)]
… in view of Hermann et al. (US 10,865,751).
In re claim 1, Usui (‘519) discloses a fuel pump (fig 2) comprising: 
a body (1) having 
a first surface (surface of 1 below 9, including surface of 1 that 9 rests on) and 
second surface (side of 1 adjacent 12); 
a damper housing (portion of 1 surrounding 9) provided on the first surface of the body, wherein the damper housing comprises a wall extending from the first surface; 
a damper (9) engaged with the first surface; 
a high-pressure (title) fuel outlet fitting (12) attachable to an opening of the second surface (fig 2); and 
a damper cover (14) to engage the damper housing in a sealed manner (fig 2); 
wherein the damper is entrapped in a space for accommodating a damper (fig 2) defined by the damper housing and the damper cover (fig 2); 
wherein the damper cover comprises: 
a wall (fig 2: widest portion of 14) which is substantially co-axial with the wall of the damper housing;
a cavity (area surrounded by 14) which forms part of the space for accommodating the damper when the damper cover is engaged with the damper housing;
an opening (opening in 14 accommodating 101) for a low-pressure fuel inlet fitting (101) configured to allow fuel to flow from the low-pressure fuel inlet fitting and into the cavity (fig 2: “FUEL IN”); and
a mounting portion (lowermost portion of 14) on the wall of the damper cover for mechanically engaging the wall of the damper housing (fig 2);
wherein the mounting portion engages a shoulder (shoulder at top of 1 engaging 14) for orienting the damper cover with respect to the damper housing (fig 2);
wherein said damper is entrapped with the first surface of the body and the surface which forms cavity of the damper cover (fig 2); and 
wherein fuel 
moves through the low-pressure fuel inlet fitting (fig 2: “FUEL IN”), 
is processed by the damper (col 16, ln 67 – col 17, ln 2), and 
is released through the high-pressure fuel outlet fitting (fig 2: “FUEL OUT”). 

Usui (‘519) lacks:
a high-pressure fuel outlet fitting insertable into an opening of the second surface;
wherein a surface of the damper cover which forms the cavity engages the damper in the space for accommodating the damper; 
a mounting flange on the wall of the damper cover for mechanically engaging the wall of the damper housing; 
wherein the mounting flange comprises a shoulder for orienting the damper cover with respect to the damper housing,
the shoulder comprises a press-fit feature.

Regarding the limitation, “a high-pressure fuel outlet fitting insertable into an opening of the second surface”; it is well known for such fittings to be attached by being inserted into such openings and it is known that such a configuration is a functional equivalent to the configuration of Usui (‘519). For example, see Usui (‘534) (fig 1: 1, 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing wherein the outlet fitting is insertable into its corresponding opening in the body.

Regarding the limitation, “wherein a surface of the damper cover which forms the cavity engages the damper in the space for accommodating the damper”; it is well known to secure such dampers by providing wherein they are engaged between analogous pump body top surfaces and their covers. (It should be noted, that, as best understood, the recited “damper” refers to a damper assembly that may include a support frame or the like, as that is the component of the present invention (see fig 3) that is actually engaged with the pump body top surface and the damper cover.) For example, see: 
Saito (fig 2: 1, 14, 90a, 90b, 91);
Lucas (fig 5: 4’, 30, 32, 33, 34, 35);
Usui (‘534) (fig 5: 1, 80, 81, 84a, 84b).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the system of Usui (‘519) by providing wherein the damper is engaged between the pump body top surface (the first surface) and the damper cover, as it is a known technique at least for securing such a damper, and thus is within the capability of one having ordinary skill.

Regarding the following limitations (directed to the flange/shoulder configuration):
a mounting flange on the wall of the damper cover for mechanically engaging the wall of the damper housing; 
wherein the mounting flange comprises a shoulder for orienting the damper cover with respect to the damper housing.
In the system of Usui (‘519), the cover is indeed affixed to the housing via a flange/shoulder component, but the flange/shoulder component is located on the housing part, as opposed to on the cover part, as claimed.
However, it is known to provide such mounts in the recited manner too (i.e. with the shoulder flange being on the cover part). For example, see Usui (‘738), Usui (‘278), and Usui (‘534). All three of these references disclose similar pumps where damper covers are engaged with respective damper housings; the damper covers having shoulders/flanges that fit inside the damper housing walls. See Usui (‘738) (fig 3: 1, 91), Usui (‘278) (fig 10: 1, 14), and Usui (‘534) (fig 1: main body 1, unnumbered upper cover).
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing such a configuration, Usui (‘738), Usui (‘278), and Usui (‘534), as it is a known technique at least to easily connect such components. 

Regarding the limitation, “the shoulder comprises a press-fit feature”, Herrman discloses a similar pump (fig 2) with a body (52), damper (60), and damper cover (54), wherein the damper cover is press-fit and welded to the body (col 4, ln 58 – 65: “press-fit weld seam”). (It is noted that the present specification also discloses that the press fit may be in preparation for a weld or that the weld may be added to a press fit [0020, 0027].)
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing wherein the shoulder comprises a press-fit feature, as taught by Herrman, as it is a known technique at least to securely connect such components.

In re claims 2 – 7 and 10, the combination including Usui (‘738), Usui (‘278), and/or Usui (‘534) has been discussed above (In re claim 1). Such combinations/modifications would yield:
(claim 3) wherein the damper cover is radially welded to the damper housing. 
(claim 4) wherein the damper cover comprises an outer surface (top surface of cover) for pressing the damper cover to the damper housing. 
(claim 5) the damper becomes entrapped in the space for accommodating the damper when the damper cover is press-fit to the damper housing. 
(claim 6) see above (In re claim 3). 
(claim 7) wherein the shoulder is configured to be used as a welding shoulder to mitigate thermal exposure to the surfaces of the space for accommodating the damper and for allowing a clean transition for a radial weld of the damper cover to the damper housing. 
It should be noted that these limitations comprise intended use/functional language and have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims. See MPEP 2114. The prior art need only be able to perform these functions in order to anticipate the claimed invention. It is clear that the proposed system could be used in the claimed manner if desired.
(claim 10) wherein the shoulder engages a tapered surface of the damper housing wall.
It should be noted that in Usui (‘738) and Usui (‘278), the damper housings walls having an inwardly tapered surface connecting their inner surface to their top surface. (Note: Detailed annotations of these features are provided in the 7/7/22 action of the PARENT APPLICATION 16/353,480.)

In re claim 8, regarding the limitation, “wherein engagement of the damper cover and the damper housing does not comprise an o-ring or threading”, neither Usui (‘519) (the base reference) nor Hermann (the reference relied on for the primary securing feature – welding) disclose an o-ring or threading at the engagement of their damper covers and damper housings, and there is no reason to assume that such features are present. At the very least, it would have been obvious to omit such features, as one of ordinary skill would readily appreciate that they may not be necessary, especially in a welded engagement.
In re claim 9, Usui (‘519) discloses wherein the fuel pump further comprises a plunger spring (4) (the plunger being element 2). 
In re claim 11, regarding the limitation, “wherein the low-pressure fuel inlet fitting can be pressed and/or mechanically bonded to the opening for a low-pressure fuel inlet fitting”, it is inherent that the fuel inlet fitting can be mechanically bonded (see above; Claim Interpretation) to its opening. Moreover, it is apparent that it is (fig 2). 
Additionally, it would have been obvious to one of ordinary skill to use any conventional fastening means/technique (adhesive, welding, threaded connection, etc.) to secure the fuel inlet fitting into its opening as one of ordinary skill can easily choose from among known available options.
In re claim 13, regarding the limitation, “wherein the low-pressure fuel inlet fitting is a metric quick connect fitting”, it would have been obvious to one of ordinary skill at the time the present application was filed to provide this feature since quick connect fittings (including metric quick connect fittings) are known to use in the context of hose/pipe/fluid system component coupling at least for ease of assembly, and one of ordinary skill can easily choose from among known available options.
In re claim 14, see above (In re claims 1, 3 – 7, and 10).
In re claim 15, see above (In re claim 11).
In re claim 17, see above (In re claim 13).
In re claim 18, see above (In re claim 7).
In re claim 19, see above (In re claims 1, 3 – 7, and 10). Additionally, it should be noted that machining, cutting, and sectioning are well known techniques of manufacturing the sort of devices of the present context. Accordingly, it would have been obvious to one of ordinary skill to employ such techniques in forming the proposed system.
In re claim 20, see above (In re claim 3).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Usui et al. (US 7,165,534) 
… [in view of in view of Saito (US 9,624,916) and/or Lucas (US 8,727,752)]
… [in view of Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)]
… in view of Hermann et al. (US 10,865,751)
… in view of [Saso et al. (US 10,371,109) and/or Kurt et al. (US 2018/0283336)].
In re claim 12, regarding the limitation, “wherein the low-pressure fuel inlet fitting is at an angle with respect to the top surface of the pump body”, it is known to place such inlet components at a variety of angles with respect to the body of such a pump, and that such angles are known functional equivalents to each other. For example, see Saso (fig 2: 101) and Kurt (figs, 1, 2, 4).
Accordingly, it would have been obvious to one of ordinary skill at the time the present application was filed to provide in the proposed system wherein the low-pressure fuel inlet fitting is at an angle with respect to the top surface of the pump body.
In re claim 16, see above (In re claim 12).

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747